Case 1:19-mj-00623-SAG Document1 Filed 02/15/19 Page 1 of 1

eat
FILED
i

 

 

AO 91 (Rev. 11/11) Criminal Complaint NS oni, ce
PIES ad
UNITED STATES DISTRICT COURT
IGS FEB bat
Districtiof.Maryiand
yt beLTHSRAE
United States of America done nyt
¥. CY cette ene LEP FO
David Robinson Case No. / G- ba 3 SHb
)
)
)
Defendantfs}
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of Aug 2017 through Feb 2019 in the county of Baltimore in the
District of Maryland , the defendant(s) violated:
Code Section Offense Description
Title 18 U.S.C. § 3747 Commission of a Crime while on Release
Title 18 U.S.C. § 1513 Retaliating Against a Witness
Title 18 U.S.C. § 1958 Murder for Hire

This criminal complaint is based on these facts:

See attached affidavit

if Continued on the attached sheet.

Complainant's signature

47

Glenn Hester, TFO

Printed name and title

Sworn to before me and signed in my presence,

 

 

SS Judge's signature

City and state: Baltimore, Maryland Stephanie A. Gallagher, US Magistrate Judge

Printed naine ¥@ and. ttle
-

Mp
